Citation Nr: 0310352	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of zero percent for 
bilateral hearing loss, from an original grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. M. S. and Ms. M. S.




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from January 1966 to 
January 1968.  A personnel service record (DD-214) indicates 
that he also had slightly more than a year and four months of 
prior service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision in 
which the regional office (RO) in New Orleans, Louisiana, 
denied entitlement to service connection for a back disorder 
and left ear hearing loss, and granted entitlement to service 
connection for right ear hearing loss and assigned a rating 
of zero percent.

In February 2001, the Board remanded the following issues to 
the RO for further development and readjuication under the 
Veterans Claims Assistance Act of 2000 (VCAA):  1) 
entitlement to service connection for back disability; 2) 
entitlement to a rating in excess of zero percent for right 
ear hearing loss; and entitlement to service connection for 
left ear hearing loss.

In a June 2002 rating decision, the RO granted entitlement to 
service connection for bilateral hearing loss and assigned a 
rating of zero percent.  That issue is the subject of the 
REMAND section of this decision, set forth below.

As was noted by the Board in its February 2001 Remand, the 
veteran is also claiming entitlement to service connection 
for ruptured tympanic membranes.  That issue has not been 
developed for appellate review, and is referred to the RO for 
action as appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

3.  The veteran's current low back disability was not 
manifested in service, nor were degenerative changes of the 
low back manifested to a compensable degree within one year 
after the veteran's service separation.

4.  Current low back disability is not shown to be related to 
active service, to include any disease or injury incurred 
therein.


CONCLUSION OF LAW
A low back disability was not incurred in or aggravated by 
wartime service, nor may arthritis of the lumbosacral spine 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for a Low Back Disorder

The veteran contends that he has current disability from a 
low back disorder that he incurred as a result of his active 
service.  For the reasons and bases discussed below, the 
Board concludes that the veteran is not entitled to service 
connection for a low back disorder, diagnosed as bulging 
discs at the levels of the fourth and fifth lumbar vertebrae 
(L4-5) and the fifth lumbar and first sacral vertebrae (L5-
S1) with degenerative joint disease of the lumbosacral spine.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  In addition, certain disabilities, 
to include degenerative joint disease, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within a specific period of time (one year 
after service separation with regard to degenerative joint 
disease).  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran has current low back disability that was 
diagnosed after an October 2001 VA examination as 
degenerative joint disease of the lumbar spine, disc prolapse 
at the levels of the fourth and fifth lumbar vertebra (L4-5) 
and the fifth lumbar and first sacral vertebrae (L5-S1), and 
lipoma in the distal end of the spinal canal.

Service medical records do not show that the veteran 
sustained a back injury in service or had chronic disability 
from a low back disorder.  No inservice back injury is 
clinically documented in the record.  At the time of his 
medical examination for separation from service, an examiner 
reported that the veteran's spine and other musculoskeletal 
systems were clinically normal.

According to a records associated with the veteran's 
application for disability benefits administered by the 
Social Security Administration, the veteran sustained a back 
injury in 1976 while lifting telephone poles to build a 
bridge.  This history was reported to a private physician in 
June 1978.  Three months prior to June 1978, the pain began 
to worsen.  The veteran was hospitalized for treatment of his 
back symptoms in late June 1978.  X-rays taken in 1978 showed 
unilateral pars interarticularis defect at the lumbosacral 
area, described as spondylolysis.  More recently dated 
records document the veteran's continuing disability from 
lumbar disc disease.  Other records, including VA treatment 
records, indicate that the veteran reported that the onset of 
his back pain was some time in the 1970s.  In a letter 
drafted for and submitted to the Social Security 
Administration in May 1998, a private physician documented a 
history given by the veteran that the onset of his back pain 
was after an injury in 1978.

The Board has reviewed the entire record and must conclude 
that the veteran's current low back disability is not shown 
to be related to a disease or injury he incurred in service.  
The medical evidence does not demonstrate the presence of an 
inservice low back injury, or of any inservice low back 
problems that have been deemed to be a manifestation of any 
such injury; likewise, the evidence does not show that his 
post-service low back disability has been in any manner 
attributed by medical experts to his service.  The Board in 
particular notes the opinion of the VA examiner who conducted 
the October 2001 orthopedic examination, who, having reviewed 
the entire record, concluded that the veteran's current 
disability from a low back disorder is not service related.  
In addition, the medical evidence first demonstrates the 
presence of degenerative changes of the lumbosacral spine 
more than one year following his separation from service in 
January 1968.

The Board recognizes that several acquaintances of the 
veteran have indicated that they have known the veteran for 
many years, and that he has consistently stated that he 
injured his back while in service at El Centro, California.  
These statements, however, do not show that these 
acquaintances have first-hand knowledge of the circumstances 
of the claimed inservice back injury or have the medical 
expertise to render an opinion about the veteran's current 
back disability.  The statements cannot be afforded any 
probative weight  See Espiritu v Derwinski, 2 Vet. App. 492 
(1992).  For the same reason, no probative value can be 
assigned to the veteran's own assertions regarding the 
etiology of his current disability, inasmuch as he also has 
not shown that he has the medical training or expertise that 
would render him competent to proffer medical opinions.

For the foregoing reasons and bases, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a low back 
disability.  His claim, accordingly, fails.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
November 1998 rating decision, the February 1999 statement of 
the case, the supplemental statements of the case, and a 
letter from the RO dated in May 2001 that included a 
discussion of the applicable provisions of the VCAA.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim for service connection for 
a low back disorder that have not been obtained and 
considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained all treatment records 
identified by the veteran.  Also, the veteran has submitted 
private treatment records.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded appropriate examinations during the pendency of his 
claim.  No further examinations are necessary to make a 
decision on his claim.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for a low back disorder is 
denied.




REMAND


Following issuance of the most recent Supplemental Statement 
of the Case (SSOC) by the RO, the veteran submitted 
additional medical evidence, consisting of private medical 
statements dated in February 2003 and March 2003, pertaining 
to his claim for compensation for bilateral hearing loss.  
Inasmuch as this evidence has not been considered by the RO, 
and no waiver of such consideration is of record, the case 
must be returned to the RO for readjudication.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should review all evidence 
associated with the claims file 
subsequent to November 2002, when the 
most recent SSOC was issued, and 
determine whether a compensable 
evaluation for bilateral hearing loss can 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with 
an SSOC, and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of the 
claim should be made.



	                        
____________________________________________
	MICHAEL SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

